Citation Nr: 1003144	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability (other than PTSD), claimed as bipolar disorder and 
depression. 

3.  Entitlement to an initial (staged) rating in excess of 10 
percent for post-traumatic deformity involving the base of 
the right thumb and triquetrum with degenerative changes, 
from October 1, 2005.  

4.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of dislocation of the right shoulder, 
prior to October 1, 2005.  

5.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of dislocation of the right shoulder, 
from October 1, 2005.  




REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to November 
1974.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The rating decision dated in May 2004 (in pertinent part) 
denied service connection for PTSD, granted service 
connection for the right thumb disability with an initial 
evaluation of 20 percent, effective from October 23, 2003, 
and increased the evaluation for the right shoulder 
disability to 30 percent, effective October 23, 2003.  The 
rating decision dated in March 2005 (in pertinent part) 
denied service connection for diabetes, a cervical spine 
disability, and psychiatric disability other than PTSD, 
claimed as bipolar disorder and depression.  

A June 2005 rating decision reduced the rating assigned for 
the right thumb and right shoulder disabilities, as initially 
proposed in a March 2005 rating action, to ratings of 10 
percent, each effective September 1, 2005.  A September 2005 
rating decision determined that the 10 percent ratings should 
be effective October 1, 2005.

Statements on appeal had been construed by the RO as an 
appeal for restoration of a 30 percent rating for the 
service-connected right shoulder disability from 
October 1, 2005.  As noted in a May 2007 Board decision, the 
issue is subsumed in, and is part and parcel of, the appeal 
for entitlement to an evaluation in excess of 10 percent (to 
include a 30 percent rating) for the right shoulder 
disability from October 1, 2005.  

In the May 2007 decision, the Board denied service connection 
for a cervical spine disability, diabetes mellitus, and an 
initial evaluation in excess of 20 percent for post-traumatic 
deformity involving the base of the thumb and triquetum with 
degenerative changes, prior to October 1, 2005.  The issues 
reflected on the initial page of this decision were remanded 
for further development.  In January 2008, the issues were 
again remanded for evidentiary and procedural development.  
They have now been returned to the Board for appellate 
review.  

In an April 2008 rating decision, the RO granted entitlement 
to special monthly pension based on the need for aid and 
attendance effective December 28, 2007.  


FINDINGS OF FACT

1.  The Veteran has not provided sufficient detail or 
supporting evidence to verify that she was sexually assaulted 
during her military service.  

2.  The Veteran has not been diagnosed with PTSD based on a 
verified stressor.  

3.  Bipolar disorder and/or depression were not manifest in 
service, or within a year of discharge, and a psychiatric 
disability is not medically shown to be causally related to 
the Veteran's active military service.  

4.  From October 1, 2005, the Veteran's post-traumatic 
deformity involving the base of the right thumb and 
triquetrum with degenerative changes, was characterized by 
minimal loss of motion with pain on repetitive use.  



5.  From October 23, 2003 through September 30, 2005, the 
Veteran's postoperative residuals of dislocation of the right 
shoulder were manifested by some limitation of motion and 
pain on use; limitation to 25 degrees from the side was not 
clinically demonstrated.  

6.  Resolving reasonable doubt in her favor, from October 1, 
2005, the Veteran's postoperative residuals of dislocation of 
the right shoulder with complaints of pain were compatible 
with limitation of motion of the dominant arm to shoulder 
level.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2009).  

2.  A psychiatric disorder other than PTSD, including bipolar 
disorder and depression, was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2009).  

3.  From October 1, 2005, the criteria for an initial rating 
in excess of 10 percent for post-traumatic deformity 
involving the base of the right thumb and triquetrum with 
degenerative changes have not been met during the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5228 (2009).  

4.  From October 23, 2003 through September 30, 2005, the 
criteria for a rating in excess of 30 percent for 
postoperative residuals of dislocation of the right shoulder 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2009).  

5.  From October 1, 2005, the criteria for a 20 percent 
rating for postoperative residuals of dislocation of the 
right shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In February 2004 and October 2004 letters, prior to the 
rating decisions on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate the claims for service connection (including 
PTSD based on a sexual assault) and increased ratings, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of, or submit any further 
medical evidence relevant to, the claims.  In a March 2008 
letter, after the rating decisions on appeal, she was advised 
of how disability ratings and effective dates are assigned.  

The Board notes that the Veteran's appeal of the initial 
rating assigned for the thumb disability is a downstream 
issue, and additional VCAA notice is not required.  38 C.F.R. 
§ 3.159(b)(3) (2009); See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Board also observes the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
focuses on VCAA notice requirements in an increased rating 
case.  However, this case was recently overturned in part by 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009).  Hence, it need not be further 
discussed in this decision.  

The Board finds that any deficiency with respect to the 
timing of the notices provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran 
was fully informed of the evidence which had been obtained in 
support of the appeal.  Moreover, following the notice, the 
RO readjudicated the appeal most recently in an August 2009 
supplemental statement of the case.  Thus, the Board 
concludes that there is no prejudice to the Veteran due to 
any defect in the timing of the notices provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or a supplemental statement of the case is sufficient to 
cure a timing defect).  Hence, the Board finds that the duty 
to notify provisions have been satisfactorily met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service VA and 
private treatment records, the relevant VA examination 
reports, and the Veteran's Social Security Disability records 
(which were duplicate VA records and records from the Grand 
Island Veterans' Home).  Since the Board's most recent remand 
in January 2008, the Veteran has not responded to any of the 
letters sent to her with regard to any additional evidence to 
be obtained.  The Veteran was afforded an occasion to provide 
sufficient detail related to her claimed sexual assault 
stressor so that an official attempt to verify the stressor 
could be made to the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly known as the United 
States Armed Services Center for Unit Records Research 
(USASCURR)).  She was also advised of alternative types of 
evidence to help support her claim since it was based on a 
sexual assault.  However, she did not provide specific 
information, such as names and dates of the alleged assaults 
and it was determined that the stressors were not capable of 
verification through official channels.  In this regard, the 
Board observes that the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he/she cannot passively wait for it in circumstances 
where he/she may or should have evidence that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) 
(per curiam).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claims, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matters on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Where there is a diagnosis 
of PTSD by a mental health professional, it is generally 
presumed to be in accordance with 38 C.F.R. § 4.125(a), and 
the stressors on which such a diagnosis are based are 
presumed to be sufficient to cause the Veteran's PTSD.  Cohen 
v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor 
varies depending upon whether the Veteran "engaged in combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Where, as here, the Veteran did not engage in combat with the 
enemy, his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

PTSD

The Veteran's service treatment records do not document any 
treatment for PTSD.  She has alleged that she was constantly 
harassed for sexual favors in order to secure promotions.  
However, her service records do not document any sexual 
harassment complaints and she has not provided sufficient 
detail regarding the harassment to verify her allegations.  
She has also not provided any alternative, contemporaneous 
evidence in an effort to support her claim.  Furthermore, 
upon VA examination in March 2004, the examiner concluded 
that the clinical findings during the evaluation did not 
support a diagnosis of PTSD.  

In the absence of any currently diagnosed disability that can 
be causally linked to service, the claim of service 
connection for PTSD must be denied..  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability there can be no valid claim); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service 
connection may not be granted unless a current disability 
exists).  The Board acknowledges that a clinical record dated 
in March 2007 from the Grand Island VA Medical Center noted a 
history of PTSD with major depression from sexual trauma 
while in the military, there is no corroborating evidence in 
the file to support her claim of a sexual assault during her 
military service.  Hence, the Board finds that this record 
lacks significant probative value.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998) (holding that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state reasons or bases for favoring one opinion over 
another); Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(holding that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.")  
Consequently, the Board finds that this report alone is not 
sufficient to support a grant of service connection for PTSD.  

Psychiatric Disorder Other Than PTSD

The Veteran's service treatment records do not document any 
treatment for a psychiatric disability, including bipolar 
disorder or depression.  Upon discharge examination in 
October 1974, no psychiatric pathology was noted.  She was 
four months pregnant.  Current medical records show that she 
has been diagnosed with bipolar disorder and major 
depression, however, these records do not relate her 
psychiatric disorder to her military service.  Upon VA 
examination in March 2004, the examiner concluded that the 
Veteran's depression and bipolar disorder began after she 
left military service and is not otherwise related to her 
service.  This opinion was based on a full review of the 
claims file and the Veteran's clinical records.  

Moreover, the clinical records initially indicate treatment 
for a psychiatric disability beginning in 1989, more than 14 
years after the Veteran's discharge from service.  Therefore, 
service connection is also not warranted on a presumptive 
basis or on the basis of chronicity.  In this regard, the 
Board observes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Here, the lack of clinical evidence reflecting 
treatment pertaining to a psychiatric disability until 1989, 
when considered in conjunction with the fact that the 
Veteran's service medical records failed to document any 
psychiatric treatment are against her claim for service 
connection.

While the veteran contends that she has a psychiatric 
disability that is related to her period of active military 
service, her statements do not constitute competent evidence 
of a medical nexus opinion.  See Espiritu, supra.  In this 
regard, she is competent to identify the presence of symptoms 
that may be associated with a psychiatric disability; 
however, she is not competent to relate any currently 
diagnosed disability to her military service.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where, as here, the appeal pertaining to the thumb disability 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Hence, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, 
with regard to the increased rating claims for the right 
shoulder, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal 
endurance, functional loss due to pain, and pain on movement 
and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concern weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

Right Thumb Disability

For the minor and major extremities, Diagnostic Code 5228 
provides that limitation of motion of the thumb with a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants a zero percent evaluation; limitation of motion of 
the thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, warrants a 10 percent 
evaluation; and limitation of motion of the thumb with a gap 
of more than two inches (5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers, 
warrants a 20 percent evaluation, the maximum schedular 
evaluation assignable under this Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5228 (2009).  

A VA examination conducted in November 2004 showed that the 
Veteran was capable of touching the tip of the thumb to the 
tip of digits two, three, four, and five, as well as touching 
it on the proximal transverse crease of the palm.  The 
Veteran reported that she still had significant right thumb 
pain, and noted that, as she was right handed, she tried to 
avoid specific activities that would aggravate right thumb 
discomfort.  X-rays dated in October 2004 noted a post-
traumatic deformity and degenerative change of the base of 
the first and second metacarpals and trapezium of the right 
thumb; and a healed fracture of the proximal phalanx of the 
right thumb.  

A December 2004 VA treatment record noted that the Veteran 
had a lot of first carpometacarpal joint crepitus and pain 
and MCP joint pain as well.  It was noted that a thumb splint 
would be started.  A March 2005 VA record noted that she 
experienced a lot of grinding pain and discomfort in her 
right thumb.  She reported that she took anti-inflammatory 
medication with no significant improvement.  She was referred 
for a possible carpal metacarpal arthroplasty.  

A July 2005 VA record noted that the Veteran complained of 
right thumb pain and discomfort.  The impression was failed 
right carpometacarpal joint arthroplasty.  

An August 2005 VA orthopedic clinic note indicated that the 
Veteran was seen for continued pain an instability in her 
right thumb after the failed right carpometacarpal soft 
tissue interposition arthroplasty performed two years prior.  
She did not wish to have further surgery.  She took a thumb 
spike-up splint.  

Upon VA examination in July 2007, the Veteran continued to 
complain of pain and discomfort in the right thumb, with 
swelling, stiffness, and decreased range of motion.  She used 
over the counter pain medication but did not use a brace or 
splint.  She was still able to knit and crochet.  It was 
noted that she was right hand dominant.  She had virtually 
full range of motion of the MCP, PIP and DIP joints of the 
right hand.  Range of motion of the MP joint of the right 
thumb was 25 degrees to 40 degrees and of he IP joint, 0 
degrees to 60 degrees.  She displayed poor pinch grip 
involving the right thumb and she was just shy (one 
centimeter) of touching the right thumb pad to the tip of the 
right fifth finger.  There was also tenderness to palpation 
at the base of the thumb and across the MCP and MCC joints.  
There was some swelling as well.  There was increased pain on 
repetitive use, but no additional weakness, fatigability, 
incoordination, lack of endurance or range of motion loss.  

In reviewing the medical evidence, the Board finds that the 
record does not support the assignment of a 20 percent rating 
under Diagnostic Code 5228 for limitation of motion of the 
thumb.  As discussed above, a 20 percent rating is warranted 
for a gap of more than two inches between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
Throughout the rating period on appeal, VA examinations 
specifically noted a gap of no more than a centimeter between 
the thumb pad and the right fifth finger.  In addition, 
although there was some increased pain on repetitive use 
noted, that clinical finding has already been considered in 
assigning the 10 percent rating.  Consequently, the Board 
concludes that even when all pertinent disability factors are 
considered, the Veteran's right thumb disability does not 
more nearly approximate the criteria for a 20 percent rating 
under Diagnostic Code 5228.  

The Board has also considered whether a higher rating could 
be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
for arthritis.  The evaluation of the same disability under 
various diagnoses, however, is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  Because there is no evidence 
of disability in addition to painful and limited motion, the 
Board finds that the 10 percent rating assigned is 
appropriate for the disability experienced in the right, 
dominant thumb.  Accordingly, a rating higher than 10 percent 
must be denied on a schedular basis.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  In exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2009).  

The Veteran does not assert that she is totally unemployable 
because of her service-connected right thumb disability nor 
has she identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for her right thumb disability and her 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
limited and painful motion in the dominant thumb has an 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1 (2009).  In fact, 
38 C.F.R. § 4.1 specifically states:  "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the Board finds 
that the 10 percent rating currently assigned adequately 
reflects the clinically established impairment experienced by 
the Veteran and a higher rating is also denied on an extra-
schedular basis.  



Right Shoulder Disability

From October 23, 2003 through September 30, 2005, the 
Veteran's right (dominant) shoulder disability was rated 30 
percent disabling and from October 1, 2005, it was rated 10 
percent disabling.  The disability ratings were assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5010 and 5201 (2009).  

Under Diagnostic Code 5201, a 20 percent rating is provided 
for limitation of motion of the arm at shoulder level.  The 
next-higher 30 rating evaluation may be assigned for 
limitation of motion of the major arm midway between the side 
and shoulder and a 40 percent rating may be assigned for 
limitation of motion of the major arm to 25 degrees from the 
side.  There is no 10 percent rating under this Diagnostic 
Code.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2009).  In determining 
whether the Veteran had limitation of motion to shoulder 
level, it is necessary to consider forward flexion and 
abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 
(2003).  

Under Diagnostic Code 5203, a 20 percent rating is warranted 
where there is dislocation, or nonunion of the clavicle or 
scapula with loose movement.  A 10 percent rating is 
warranted where there is nonunion without loose movement, or 
malunion.  In other cases, the disability is rated on 
impairment of function of a contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2009).

The assignment of a particular Diagnostic Code depends on the 
facts of each case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on the individual's medical history, current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Upon VA examination in January 2004, range of motion of the 
right shoulder was abduction to 135 degrees with considerable 
discomfort; forward flexion to 165 degrees; internal rotation 
to 85 degrees; and external rotation to 45 degrees with 
considerable discomfort.  

Upon VA examination in November 2004, the Veteran reported 
continued instances of dislocation of her right shoulder over 
the years despite the surgical correction.  Currently, she 
reported constant pain, stiffness, swelling, giving way, and 
locking.  She used Tylenol on as needed basis.  She denied 
specific episodes of flare-ups.  She also reported that her 
right shoulder disability did no significantly adversely 
affect her daily activities.  Clinical evaluation did not 
show any deformity of the shoulder.  Range of motion studies 
revealed flexion to 180 degrees; extension to 30 degrees; 
adduction to 40 degrees; and abduction to 160 degrees.  
Internal and external rotation was to 70 degrees.  Any 
restrictions found were due to her large body habitus.  There 
were no objective findings of pain, weakness, excess 
fatigability, incoordination, lack of endurance, or loss of 
range of motion with repetitive use.  The diagnosis was 
status post right shoulder dislocation, status post surgical 
attempt at stabilization with residuals right shoulder 
calcific tendinitis and acromioclavicular degenerative 
disease.  

A July 2005 VA treatment record showed that the Veteran was 
seen in physical therapy for complaints of right shoulder 
pain.  Flexion was to 135 degrees with pain at the end range; 
abduction to 100 degrees with pain at end range; external 
rotation to 60 degrees with mild pain; and internal rotation 
to 35 degrees with moderate pain.  

In a March 2007 hospitalization record, it was noted that the 
Veteran was unable to raise her right arm above her shoulder.  

Upon VA examination in July 2007, range of motion studies of 
the right shoulder revealed forward flexion to 160 degrees 
with tenderness at 120 degrees; abduction to 140 degrees with 
tenderness at 110 degrees; external rotation to 70 degrees 
with tenderness at 60 degrees; and internal rotation to 80 
degrees with tenderness at 70 degrees.  There was no 
additional loss of motion, weakness, excess fatigability, 
lack of endurance, or incoordination with repetitive use.  X-
rays showed degenerative changes at the acromioclavicular 
joint.  

Rating in Excess of 30 Percent from October 23, 2003 through 
September 30, 2005

Based on the clinical evidence of record, the Board finds 
that a rating in excess of 30 percent for the Veteran's right 
shoulder disability is not warranted at any time during this 
time period.  Even with consideration of her complaints of 
pain, as well as the factors outlined in DeLuca, the clinical 
records do not demonstrate disability compatible with 
limitation of motion of the right arm to 25 degrees from the 
Veteran's side.  In fact, her range of motion during this 
period of time was much greater.  Consequently, the Board 
finds that a rating in excess of 30 percent may not be 
assigned for the Veteran's postoperative residuals of 
dislocation of the right shoulder, for the period from the 
date of her claim - October 23, 2003 through September 30, 
2005.  

With regard to the assignment of an extraschedular 
evaluation, the Board again observes that the Veteran has not 
required frequent periods of hospitalization for her right 
shoulder disability and her treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  It is also not shown to render her 
incapable of employment.  Consequently, the Board finds that 
referral for an extraschedular evaluation is not warranted 
under the facts presented here.  

Rating in Excess of 10 Percent from October 1, 2005

Based on the clinical evidence of record, and resolving any 
reasonable doubt in the Veteran's favor, the Board concludes 
that a 20 percent rating is warranted for her right shoulder 
disability from October 1, 2005.  Again, the Board observes 
that the VA examination reports denote essentially complete 
range of motion of the right arm.  However, upon evaluation 
in March 2007, it was noted that she was unable to raise her 
arm above 90 degrees, the shoulder level.  In considering 
this clinical record, as well as the Veteran's complaints of 
pain and pain on use and other functional impairment, the 
Board finds that her right arm disability is synonymous with 
limitation of motion to the shoulder level from 
October 1, 2005.  Consequently, a 20 percent, but no higher, 
rating is warranted from this date.  


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than 
PTSD, including bipolar disorder and depression, is denied.

An initial evaluation in excess of 10 percent for post-
traumatic deformity involving the base of the right thumb and 
triquetrum with degenerative changes from October 1, 2005 is 
denied.  

A rating in excess of 30 percent for postoperative residuals 
of dislocation of the right shoulder, prior to October 1, 
2005, is denied.  

A 20 percent rating for postoperative residuals of 
dislocation of the right shoulder is granted from October 1, 
2005, subject to the regulations regarding payment of 
monetary benefits.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


